Citation Nr: 1424419	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-32 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 2001.
This matter comes before the Board of Veterans' Appeals (the Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously remanded by the Board in June 2010 for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the July 2010 VA examination report is inadequate.  Specifically, the examiner applied the incorrect legal standard.  Additionally, the examiner's rationale is unclear and conclusory in nature.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board also notes that the Veteran submitted several buddy statements, received in January 2014, that corroborate the Veteran's assertions regarding in-service symptomatology.

Additionally, in reviewing the evidence of record, the Board discovered that not all relevant records were requested from the Department of Army Lawrence Joel Army Health Clinic.  Specifically, a request for those records was made in December 2004 for records from December 2004.  While records were received, there is a February 2005 record (which is the earliest date on the records), where the Veteran was seen for "F/U Sleep Problems."  This means that this was a follow-up appointment for sleep problems, and there is likely an appointment prior to this time relating to sleep problems.  Thus, a request for the records prior to December 2004 should be made.  

In light of the foregoing, another opinion is necessary to determine the etiology of the Veteran's claimed obstructive sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the Department of Army Lawrence Joel Army Health Clinic from January 2004 to January 2005.  

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's obstructive sleep apnea.

3.  Thereafter, obtain another medical opinion.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is related to active service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The clinician's attention is directed to the various lay statements regarding the Veteran's in-service and post-service symptoms from the Veteran and his wife, as well as those from the Veteran's service buddies located in the Veteran's electronic VBMS claims file, and a September 2002 VA treatment record wherein the examiner wrote, "[Veteran d]enies problems with sleep, stating he sleeps 4-6 hours per day, awakens feeling refreshed and does not have daytime sleepiness."  Lay persons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

